          Case 1:20-cv-02572-RDB Document 7
                                          6 Filed 04/01/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 NORTHERN DIVISION


 VHONDALISA TYSON,
 A resident of Baltimore County

        Plaintiff,

 V.                                                        Case No. 1:20-CV-02572-RDB

 MARLETTE FUNDING, LCC,

       Defendant.
 ___________________________________/

      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSSAL WITH PREJUDICE

       Plaintiff Vhondalisa Tyson, by and through the undersigned counsel, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) hereby voluntarily dismisses this action against Defendant Marlette Funding,

LLC with prejudice.

                                                   Respectfully submitted this 1st day of April
                                                   2021.

                                                                  /s/
                                                   Kent L. Greenberg, P.A.
                                                   Law Offices of Kent L. Greenberg, P.A.
                                                   10995 Owings Mills Blvd., Suite 208
                                                   Owing Mills, MD 21117
                                                   T: (410) 363-1020
                                                   F: (410) 363-1022
                                                   E: kent@klgreenberg.com
                                                   Attorney for Plaintiff
                                                   Vhondalisa Tyson




APPROVED: 4/1/2021 /s/ - Richard D. Bennett
                         U.S. District Judge
